100 N.Y.2d 533 (2003)
793 N.E.2d 408
762 N.Y.S.2d 871
In the Matter of GERALD P. GARSON.
Court of Appeals of the State of New York.
Decided May 22, 2003.
Concur: Chief Judge KAYE and Judges SMITH, CIPARICK, WESLEY, ROSENBLATT, GRAFFEO and READ. *544


*534 OPINION OF THE COURT
On the Court's own motion, it is determined that Honorable Gerald P. Garson is suspended, without pay, effective immediately, from the office of Justice of the Supreme Court of the State of New York, Second Judicial District, pursuant to NY Constitution, article VI, § 22 and Judiciary Law § 44 (8).